
	
		V
		111th CONGRESS
		1st Session
		H. R. 2341
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		For the relief of Paul Green.
	
	
		1.Extension of time for filing
			 application for child's insurance benefit and lump-sum death benefit under
			 title II of the Social Security ActIf an application for a child's insurance
			 benefit under section 202(d) of the Social Security Act (42 U.S.C. 402(d)) is
			 filed by or on behalf of Paul Green of Walnut Street in Newton, Massachusetts,
			 during the 1-year period following the date of the enactment of this
			 Act—
			(1)the application shall be deemed, for
			 purposes of section 202(d) of such Act, to have been filed during the month in
			 which his mother, Marie Pendola Giardina (Social Security account number
			 000–00–2579), died; and
			(2)the application shall be deemed to be an
			 application for a lump-sum death benefit under section 202(i) of such Act (42
			 U.S.C. 402(i)), and for purposes of such section 202(i), to have been filed in
			 the month during which his mother, Marie Pendola Giardina, died.
			
